Citation Nr: 0806128	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-32 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury, to include arthritic change.

2.  Entitlement to service connection for scar, residual hand 
injury due to phosphorus burn.

3.  Entitlement to service connection for a bilateral elbow 
injury.

4.  Entitlement to service connection for arthritic change, 
bilateral elbows, secondary to fall.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 through 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  The veteran 
filed a motion to advance his appeal on the Board's docket.  
That motion was granted in January 2008.  38 U.S.C.A. § 7107 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's service connection claims are not yet ready for 
appellate review, as additional development is necessary to 
ensure that VA affords the veteran all appropriate due 
process rights.  In this case, the veteran's service medical 
records are unavailable as they were apparently destroyed in 
the 1973 National Personnel Record Center fire in St. Louis, 
Missouri.  Because the veteran's service medical records were 
destroyed, VA has a heightened duty to consider the 
applicability of the benefit of the doubt, to assist the 
veteran in developing the claim, and to evaluate and discuss 
the evidence favorable to the veteran.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA has not 
yet met this heightened duty to assist the veteran in this 
case.

At the November 2007 Board hearing, the veteran testified 
that he currently has a piece of metal in his elbow and that 
due to his bilateral elbow disability he cannot straighten 
his arms all the way out and cannot lift.  See Board hearing 
transcript at pages 17 to 20.  He contends that these current 
symptoms result from a fall he took on the deck of a ship in 
service.  Id. at page 15.  As a lay person, he is competent 
to report the symptoms that were present in service and the 
continuation of those symptoms since service. See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The veteran's 
statements, however, are not competent medical evidence of a 
current disability or a nexus with service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Competent medical evidence 
of a current disability that is causally connected to active 
service is required for service connection.  To date, VA has 
not afforded the veteran a VA examination with regard to the 
elbow claim.  VA will provide a medical examination if it 
determines that such an examination is necessary to decide 
the claim. A medical examination is necessary if the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but does contain evidence of a 
current disability or recurrent symptoms of a disability, 
evidence of an event, injury or disease in service, and 
indications that the current disability may be associated 
with the injury in service. 38 C.F.R. § 3.159(d) (2007).  The 
Board finds that the veteran is entitled to such an 
examination with regard to his bilateral elbow claim, once 
the following development is complete.

The veteran's Board testimony also included a statement that 
he received VA treatment as far back as 1967 for his back 
disability.  See Board hearing transcript at page 5.  The 
earliest VA outpatient treatment records in the claims folder 
are dated in 2004.  This suggests that there are VA treatment 
records missing from the claims folder.  Under 38 C.F.R. 
§ 3.159(c)(2), VA must assist the veteran by obtaining and 
associating with the claims folder all relevant records in 
the possession of a federal department or agency, including 
VA healthcare records.  Because there appears to be missing 
VA treatment records, this matter must be remanded so that 
VA's duty to assist can be met.

The veteran also testified, at his July 2006 RO hearing, that 
he served in the Navy prior to his service in the Army.  See 
RO hearing transcript at page 3.  There is no suggestion in 
the record that the RO attempted to develop this fact, 
establish service dates, or obtain service medical records.  
Again, 38 C.F.R. § 3.159(c)(2) requires VA to obtain all 
relevant records in the possession of a federal department or 
agency, including service medical and personnel records.  
This matter must be remanded to, if possible, obtain all 
service records from any Navy service.

With regard to any and all service records that are not found 
in the claims folder, if they are deemed to be fire-related 
and impossible to obtain, then VA must notify the veteran of 
the identity of the records, the efforts VA made to obtain 
the records, a description of any further action VA will take 
on the claim, and notice that the veteran is ultimately 
responsible for providing the evidence. 
38 C.F.R. § 3.159(e)(i)-(iv) (2007).  No such notice as been 
provided the veteran in this case.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has complied with its 
duty to assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting all non-
duplicative VA treatment records since the 
veteran's discharge from service, by 
establishing any dates of service in the 
United States Navy, and obtaining any and 
all service medical and personnel records 
from the National Personnel Records 
Center. Associate all such records with 
the veteran's claim folder. If no records 
can be obtained after an exhaustive 
search, VA's efforts and any resolution 
determined must be fully documented for 
the record, and it must comply with the 
requirements of 38 C.F.R. § 3.159(e)(i)- 
(iv) (2007) .
2.  Obtain all VA medical records for the 
veteran not currently of record, including 
records of treatment provided in 1967.  
Document all attempts to obtain records.  

3.  Once the record is fully developed, 
afford the veteran a VA orthopedic 
examination to determine the current 
nature and etiology of any current elbow 
disability.  The examiner should review 
the claims folder and provide an opinion, 
based upon the evidence of record, 
regarding the etiology of any currently 
diagnosed elbow disability by addressing 
the following question:  is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
bilateral elbow disability was caused by 
disease or injury during service?  A 
complete rationale should be provided for 
any opinion expressed.

4.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



